01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. CR17-290-RSL
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   MUHAMMAD FAHD,                       )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offense charged:        Conspiracy to Commit Wire Fraud; Conspiracy to Violate the Travel Act

15 and the Computer Fraud and Abuse Act; Wire Fraud (four counts); Accessing a Protected

16 Computer in Furtherance of Fraud (two counts); Intentional Damage to a Protected Computer

17 (two counts); Travel Act (four counts); Forfeiture Allegations

18 Date of Detention Hearing:     August 5, 2019.

19          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

20 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

21 that no condition or combination of conditions which defendant can meet will reasonably assure

22 the appearance of defendant as required and the safety of other persons and the community.



     DETENTION ORDER
     PAGE -1
01         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

02          1.     Defendant was not interviewed by Pretrial Services, so his background

03 information, including citizenship, is unknown or unverified. Defendant was arrested in Hong

04 Kong in February 2018 and contested extradition. He now appears before this Court. The

05 government alleges that the scheme underlying this Indictment involved illegally unlocking

06 iPhones from AT&T’s service network, allowing them to be resold and causing significant

07 financial impact to victims of the conspiracy. The government proffers information that

08 defendant has a history of frequent travel to Pakistan, which has a practice of not extraditing

09 Pakistani nationals to the United States, and has acquired Grenada citizenship, a country that is

10 not currently extraditing defendants to the United States. Defendant does not contest entry of

11 an order of detention.

12          2.     Defendant poses a risk of nonappearance based on lack of background

13 information, and status as a foreign national. Defendant poses a risk of financial danger based

14 on the nature and circumstances of the offense.

15          3.     There does not appear to be any condition or combination of conditions that will

16 reasonably assure the defendant’s appearance at future Court hearings while addressing the

17 danger to other persons or the community.

18 It is therefore ORDERED:

19 1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

20      General for confinement in a correction facility separate, to the extent practicable, from

21      persons awaiting or serving sentences or being held in custody pending appeal;

22 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;



     DETENTION ORDER
     PAGE -2
01 3. On order of the United States or on request of an attorney for the Government, the person

02      in charge of the corrections facility in which defendant is confined shall deliver the

03      defendant to a United States Marshal for the purpose of an appearance in connection with a

04      court proceeding; and

05 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

06      the defendant, to the United States Marshal, and to the United State Probation Services

07      Officer.

08         DATED this 5th day of August, 2019.

09

10                                                      A
                                                        Mary Alice Theiler
11                                                      United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
